09-5233-ag
         Singh v. Holder
                                                                                        BIA
                                                                              Reichenberg, IJ
                                                                               A096 200 156
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 26 th day of January, two thousand eleven.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                REENA RAGGI,
 9                DENNY CHIN,
10                      Circuit Judges.
11       ______________________________________
12
13       GURJIT SINGH,
14                Petitioner,
15
16                                                              09-5233-ag
17                         v.                                   NAC
18
19
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       ______________________________________
24
25       FOR PETITIONER:               Jaspreet Singh, Jackson Heights, New
26                                     York.
27
28       FOR RESPONDENT:               Tony West, Assistant Attorney
29                                     General; William C. Peachey,
30                                     Assistant Director; Daniel E.
31                                     Goldman, Senior Litigation Counsel,
 1                          Office of Immigration Litigation,
 2                          Civil Division, United States
 3                          Department of Justice, Washington,
 4                          D.C.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioner Gurjit Singh, a native and citizen of India,

11   seeks review of a November 20, 2009 decision of the BIA

12   affirming the July 31, 2007 decision of Immigration Judge

13   (“IJ”) Margaret R. Reichenberg denying his application for

14   asylum, withholding of removal, and relief under the

15   Convention Against Torture (“CAT”).    In re Gurjit Singh, No.

16   A096 200 156 (B.I.A. Nov. 20, 2009), aff’g No. A096 200 156

17   (Immig. Ct. N.Y.C. July 31, 2007).    We assume the parties’

18   familiarity with the underlying facts and procedural history

19   of the case.

20       We need not address the IJ’s pretermission of Singh’s

21   asylum application as untimely because the BIA assumed that

22   Singh’s asylum application was timely filed.     See Yan Chen

23   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     Accordingly,

24   the only issue before us for review is the agency’s adverse

25   credibility determination.   Under the circumstances of this

                                   2
 1   case, we review the IJ’s adverse credibility determination

 2   including portions not explicitly discussed by the BIA.       See

 3   Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).

 4   The applicable standards of review are well-established.

 5   See 8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia Lin v.

 6   Mukasey, 534 F.3d 162, 165-66, 167 (2d Cir. 2008).

 7       The IJ’s adverse credibility determination is supported

 8   by substantial evidence. See 8 U.S.C. § 1252(b)(4)(B); Xiu

 9   Xia Lin, 534 F.3d at 167.     First, we defer to the IJ’s

10   finding that Singh did not appear to testify from personal

11   experience but rather from information that he had

12   memorized.   See Dong Gao v. BIA, 482 F.3d 122, 126-27 (2d

13   Cir. 2007); see also Majidi v. Gonzales, 430 F.3d 77, 81 n.1

14   (2d Cir. 2005).   Second, the IJ reasonably concluded that

15   Singh’s testimony about his detentions was vague and lacked

16   detail due to Singh’s inability, despite repeated

17   questioning, clearly to specify not only the number of

18   people who beat him but any injuries that resulted from his

19   treatment in detention.     See Jin Shui Qiu v. Ashcroft, 329

20   F.3d 140, 152 (2d Cir. 2003).       Third, the IJ did not err in

21   finding the account of Singh’s entry into the United States

22   to be implausible because that finding was based on record


                                     3
 1   evidence “viewed in the light of common sense and ordinary

 2   experience.”   Siewe v. Gonzales, 480 F.3d 160, 169 (2d Cir.

 3   2007).

 4       In addition, the IJ reasonably found that Singh failed

 5   to provide reasonably available corroborating evidence to

 6   rehabilitate his questionable testimony.       See Biao Yang v.

 7   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).       The IJ

 8   reasonably questioned the veracity of letters submitted by

 9   Amrik Singh and Lakhvir Singh because their form and content

10   were “virtually identical.”     See Surinder Singh v. BIA, 438

11   F.3d 145, 148 (2d Cir. 2006).       Further, the IJ reasonably

12   noted the lack of corroborating details in the letters Singh

13   submitted and that his wife had not provided a letter to

14   corroborate his claim. See Biao Yang, 496 F.3d at 273.

15       Finally, the IJ did not err in finding that the fact

16   that the head of the local Mann party and Singh’s family

17   remained unharmed in Singh’s village in India diminished his

18   contention that he would face persecution in the future.

19   See Melgar de Torres v. Reno, 191 F.3d 307, 313 (2d Cir.

20   1999).

21       In sum, the agency reasonably determined that Singh

22   failed credibly to demonstrate past persecution, a well-

                                     4
 1   founded fear of persecution, or a clear probability of

 2   future persecution.   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu

 3   Xia Lin, 534 F.3d at 167.     Accordingly, the agency did not

 4   err in denying Singh’s applications for asylum, withholding

 5   of removal, and CAT relief. See Paul v. Gonzales, 444 F.3d

 6   148, 155-56 (2d Cir. 2006); see also Xue Hong Yang v. U.S.

 7   Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005).

 8       For the foregoing reasons, the petition for review is

 9   DENIED.   As we have completed our review, any stay of

10   removal that the Court previously granted in this petition

11   is VACATED, and any pending motion for a stay of removal in

12   this petition is DISMISSED as moot.     Any pending request for

13   oral argument in this petition is DENIED in accordance with

14   Federal Rule of Appellate Procedure 34(a)(2), and Second

15   Circuit Local Rule 34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18
19




                                     5